Citation Nr: 1104597	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-11 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to May 7, 2008 for the 
grant of a total disability rating due to individual 
unemployability (TDIU rating).

2.  Entitlement to an effective date prior to May 7, 2008 for the 
grant of Dependents Educational Assistance (DEA) benefits, 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Attorney Calvin Hansen


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1959 to June 1959 and 
from August 1960 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating from the Lincoln, Nebraska Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted entitlement to TDIU and DEA benefits, both effective May 
7, 2008.  


FINDINGS OF FACT

1.  No formal or informal claims for entitlement to TDIU were 
filed prior to May 7, 2008, and entitlement to TDIU is not shown 
prior to May 7, 2008.

2.  Entitlement to DEA benefits on the basis of the Veteran's 
permanent and total disability was not shown prior to May 7, 
2008; entitlement to DEA benefits on any other basis under 38 
U.S.C. Chapter 35 is not shown at any time.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to 
May 7, 2008, for an award of TDIU are not met.  38 U.S.C.A. §§ 
5110, 5111 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

2. The criteria for an effective date of prior to May 7, 2008, 
for eligibility for DEA under 38 U.S.C. Chapter 35 are not met. 
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 3.807, 4.15, 21.3021 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide. See 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims further held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The Board notes that prior to being granted TDIU 
benefits in the August 2008 rating, he was provided a general 
duty to assist letter in July 2008 addressing this issue, which 
included the criteria regarding effective dates as per Dingess, 
and thus complied with the VA's Duty to Notify and Assist, in 
accordance with the Veterans Claims Assistance Act (VCAA).  

In Dingess, the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with a VA 
examination. The Veteran's VA medical records and examinations as 
well as private records were reviewed by both the RO and the 
Board in connection with adjudication of his claims.  The Veteran 
has not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claims.

With regard to the Veteran's claim for an effective date prior to 
May 7, 2008 for the grant of DEA benefits, the Board notes that 
the Court has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply to a 
claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the present case, the facts are not in dispute.  As discussed 
below, resolution of the Veteran's appeal of this issue is wholly 
dependent on interpretation of the relevant VA statutes and 
regulations.  Thus, as no reasonable possibility exists that any 
further factual development would assist in substantiating the 
claim, should any deficiencies of VCAA notice or assistance 
exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in substantiating 
the claim).

In light of the above, the Board concludes that the evidence of 
record is sufficient to adjudicate the Veteran's claims without 
further development and additional efforts to assist or notify 
the Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  

Additionally, the Veteran has been represented by a private 
attorney in this appeal, and neither the Veteran nor his attorney 
has asserted defective VCAA notice and any prejudice therefrom.  
As such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule 
of prejudicial error).

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law. 

II.  Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  A specific claim in 
the form prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 
3.157(b), once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by the VA 
will be accepted as informal claim for increased benefits for an 
informal claim to reopen.  Furthermore, these provisions apply 
only when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).

The Veteran contends that he is entitled to an effective date 
prior to May 7, 2008 for entitlement to a total disability rating 
due to individual unemployability (TDIU) and for dependents 
educational assistance.  

A review of the evidence reveals that the earliest claim filed 
for TDIU was received by the RO on May 19, 2008.  The claim 
indicated that his last day of full time employment was May 6, 
2008, which is also the same day that his disability affected his 
full time employment.  His dates of employment were reportedly 
from December 7, 1978 to June 13, 1978.  This claim contained the 
remarks from the Veteran stating "I no longer work for the 
railroad because of problems I'm having with my back and PTSD.  A 
requirement of my job was to travel and remain overnight for long 
periods of time.  I couldn't sleep in the hotel beds because of 
the constant pain in my back.  I am also having problems with my 
temper and get extremely anger for little or no reason."  This 
document was signed by the Veteran on May 8, 2008.  

Prior to his TDIU claim filed in May 2008, the Veteran is shown 
to have been service connected for post traumatic stress disorder 
rated at 50 percent disabling, residuals of a left hip gunshot 
wound rated at 20 percent disabling, lumbar spine spondylosis 
rated at 10 percent disabling, tinnitus at 10 percent disabling, 
and two noncompensable conditions: hearing loss and right foot 
scar.  His combined rating was 70 percent disabling, with this 
rating in effect since October 7, 2002.  See rating of June 2005 
addressing a claim for service connection for peripheral 
neuropathy.  

Also prior to the claim filed in May 2008, the Veteran is shown 
to have been employed full time as a railroad employee, with 
records prior to that date noting that he was working in such a 
position.  

Available payroll information obtained from the Work Number 
Automated Employment Verification Service shows that the 
Veteran's employment began in December 1978, and that his last 
pay period end date was June 30, 2008 (with a pay date of July 
15, 2008).  This evidence also shows full time employment prior 
to May 7, 2008 which is the current effective date for his TDIU 
entitlement.

Requests from the VA to the Veteran's former employer to obtain 
additional employment information sent in July 2008 and again in 
September 2008 garnered no response.

A July 2008 VA examination to address PTSD complaints after the 
Veteran filed his TDIU claim is noted to show that the Veteran 
had decided to retire from his job as a traveling mechanic for 
the railroad, due to issues with irritability becoming a problem 
for him and fears that conflicts with his supervisor could lead 
him to become assaultive.  He indicated that he quit his job up 
until retirement kicked in.  His retirement date was said to be 
June 13, 2008.  

Based on review of the evidence, the Board finds that an 
effective date prior to May 7, 2008 for entitlement to TDIU is 
not warranted.  There are no communications prior to his claim 
(signed on May 8, 2008 and received by the RO on May 19, 2008), 
that could be construed as a claim for TDIU.  The evidence also 
does not show that entitlement to TDIU was warranted prior to May 
7, 2008 as he is shown to have been employed prior to that date.  
The RO assigned the May 7, 2008 effective date, as this is the 
day after the Veteran's last reported day that he worked full 
time.  Other evidence suggests that his retirement date was 
actually after the last date of reported employment.

Thus there is no basis upon which to assign an effective date 
prior to May 7, 2008 and this date is the earliest date for which 
entitlement to TDIU can be shown.  38 U.S.C.A. § 5110(b); 38 
C.F.R. §§ 3.400(b)(2), 3.155 (2010).

The Board shall next consider whether an effective date prior to 
May 7, 2008 is warranted for entitlement to DEA benefits pursuant 
to 38 U.S.C.A. Chapter 35.  

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a Veteran will have 
basic eligibility if the following conditions are met: (1) The 
Veteran was discharged from service under conditions other than 
dishonorable, or died in service; and (2) the Veteran has a 
permanent total service-connected disability; or (3) a permanent 
total service-connected disability was in existence at the date 
of the Veteran's death; or (4) the Veteran died as a result of a 
service-connected disability. 38 U.S.C.A. §§ 3501, 3510 (West 
2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2010).  Except as provided 
in subsections (b) and (c), effective dates relating to awards 
under Chapters 30, 31, 32, and 35 of this title or Chapter 106 
shall, to the extent feasible, correspond to effective dates 
relating to awards of disability compensation.  38 U.S.C.A. § 
5113.

As the Veteran is not entitled to an effective date prior to May 
7, 2008 for TDIU, accordingly, he is also not shown to be 
entitled to a date prior to this for entitlement to DEA benefits.  
Because he is not shown to be in receipt of total disability 
prior to this date, entitlement to DEA benefits cannot be granted 
prior to this date.  The evidence fails to show any basis other 
than total disability for which he would be entitled to DEA 
benefits, thus May 7, 2008 is the earliest date for which such 
entitlement is warranted.  Although the Veteran may contend that 
he is entitled to an earlier effective date for Chapter 35 
Dependents' Educational Assistance, VA regulations dictate the 
specific circumstances and criteria which must be met before DEA 
benefits may be granted.  As these criteria have not been met 
prior to of May 7, 2008, an effective date prior to this date for 
the grant of DEA benefits must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to May 7, 2008 for the 
grant of a total disability rating due to individual 
unemployability (TDIU rating) is denied.

Entitlement to an effective date prior to May 7, 2008 for the 
grant of Dependents Educational Assistance (DEA) benefits, 
pursuant to 38 U.S.C.A. Chapter 35 is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


